A0245C (Revl 1 1/16) Amended Ji.idgment in a Ci'im`inal Case (NOTE: Identi`fy Changes with Astei'isks(*))
Sheet l

 

 

 

UNiTED STATES DiSTRiCT COURT
Western District of Washington

 

 

 

UNITE.D STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
V.
ISRAEL MOSHE SATAMKAR Case Nurnber: Q:ISCROO.'Z'MJCC»OOI
USM Nnrnber: 49314-086
Date of Original Judgment: 02/26/2019 Christopher Sanders
(Or Date of Last Amended fudgment) Defendant’s Attomey
Reason for Amendment:
I:l Correcti`on of Sentence on Rernand (18 U.S‘C, 3742(©(1) and (2)) [l Mndif'ication ofSupervision Conditicns (18 U.S.C. §§ 3563(0) or 3583(e))
l:l Reduction of Seritence for Changed Circumstances {Fed. R. Crim. P. 35(b]) l:l Modl'ficatlon OfImpOSed Tet`m cf Irnpiisonment for Extraordinary and
I:l Correction ofSentence by Sentencing Coui‘i (Fed. R. Crim. P. 35(3}) COmlJezli¥lg RCaSOnS (13 U-S-C- § 3532('3)(1))
Correction of Sentence for Clerical Mi'stake {Fed. R. Crim_ Pr 36) I:l Modification oflmposed Tcrm ofImprisonment for Retroactive Ainendment(s)
to the Sentencing Guideli`nes {18 U.S.C. § 3582(0)(2))
l:l Direct Motion to Dis!;rict Court Pursuant
l:l zsu.s.c. § 2255 or E 13 U.s.c. § 3559(¢)(7)
[:] Modi'fica{ion ofRestitution Order (18 U,S.C. § 3664)
THE DEFENDANT:

pleaded guilty to count(s) l of the Indicti'nent

l:| pleaded nolo contendere to count(s)
Which Was accepted by the court.

 

 

[| Was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
8 U.S.C. §1326(3.) Illegal Reentry after Deportation 10/10/2019 l

The defendant is sentenced as provided in pages 2 through 4 ofthis judgment The sentence is imposed pursuant to
the Sentencing Reforrn Act of 1984.

|:l The defendant has been found not guifty on count(s)
|:l Count(s) |:l is l:| are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United Statcs attorney for h s district within _30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessme ts inposed by this Judgment are fully paid. It` ordered to pay
restitution, the defendant must notify the court and United States At'to f material changes in economic circumstances

 

 

 

Stephén Hobbs, AssistaMujled~States Aitomey

Februaty 2'6, 2019
Da‘m of§!rnpo'sition of§udgment .¢»

‘ i-§€»/ ,/ /

Sjgna 're “o’f]ndge \~ -

T@Honorable John C. Coughenour
United States District Judge

Name and 'l'itle cf]udgc ft

 

 

Date _-/)_."r ‘” ,."r

A0245C (Rev. ll/lé) Amended Jiidgrnent in a Criminal Case (NOTE.'. identify Changes with Asterisl<s(*))
Sheet 2 _ Imprisomnent

Judgment j Page 2 Df4
DEFENDANT: ISRAEL MOSHE SATAMKAR
CASE NUMBER: 2:18CR00274JCC-00l

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

Tirne Served

|:l The court makes the following recommendations to the Bureau of Prisons:

H

The defendant is remanded to the custody of the Un_ited States Marshal.

|:| The defendant shall surrender to the United States Marsha| for this district
|:| at |:| a.rn. |:i p.m. on

 

ll as notified by the United States l\/larshal.
E The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:| before 2 p.m. on

 

|:l as notified by the United States Marshal.
|:l as notified by the Probation or Pretrial Services Ofiice.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
U`NITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

A0245C (Rev. l l/l 6) Amended Judgment iri a Criininal Case (NOTE: Identify Cha.nges with Asterisks(*))

Sheet 5 _ Criminal Moneta§ Penalties

 

 

= Judgment _ Page 3 of4
DEFENDANT: ISRAEL MOSHE SATAMKAR
CASE NUMB ER: 2:18CR00274JCC-OO]
CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
Assessment J'VTA Assessment* Fine Restitution
TOTALS $ lO0.00 Not applicable Waived None

|:l The determination of restitution is deferred until . An Amended.}udgmeni in a Crinifnal Case (AO 245C)
will be entered after such determination

|:| The defendant must make restitution (including community restitution) to the following payees in the amount listed beiow.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. I-Iowever, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid

 

Name of Payee Total Loss*" Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

|] Rcstltution amount ordered pursuant to plea agreement $

 

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifieenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:|

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:l the interest requirement is waived for the l:l fine l:l restitution
\:l the interest requirement for the |:l fine |:l restitution is modified as follows:

The couit finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
ofa fine is waived

* Justice for Victirns ofTrafficking Act onOlS, Pub. L. No. 114~22.
** Findings for the total amount of losses are required under Chapters lO9A, l l(), l lOA, and l 13A of Title 18 for
offenses committed on or after Septeinber l3, 1994, but before April 23, 1996.

A0245C (Rev. l 1/16} Amended iudgment ina Criminal Case (NOTE: ldentify Changes \\'ith Asterisks(*])
Sheet 6 _ Schedule of Payments

 

DEFENDANT: ISRAEL MOSHE SATAMKAR
CASE NUMBER: 2:l 8CR00274JCC-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

Judgment _ Page 4 of4

PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98l01.

During the period of imprisonment no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the lnmate Financial Responsibility Program.

l:l During the period of supervised release, in monthly installments amounting to not less than IO% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment

l:| During the period of probation, in monthly installments amounting to not less than lO% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The

defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ lnmate Financial Responsibility Program are made to the United States District Court,
Westem District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposedl

|:l loint and Several

Defendant and Co-Defendant Names and Case Numbers oneidang defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, {3) restitution interest, {4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

